USDC IN/ND case 1:20-cv-00375-HAB-SLC document 1 filed 10/26/20 page 1 of 3


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            FORT WAYNE DIVISION

KELLY C. HEYDE,                            )
                                           )
                   Plaintiff,              )
                                           )
v.                                         )   CAUSE NO.:
                                           )
SCHNEIDER ELECTRIC USA, INC.               )
                                           )
                   Defendant.              )
                                           )

                                      COMPLAINT

     Comes now Plaintiff by counsel, and alleges against the Defendant as follows:

     1. The Plaintiff is Kelly C. Heyde, a resident of Huntington, Indiana who worked for

        Defendant, Schneider Electric USA, Inc., from about August 12, 2004 to January 29,

        2020 at which time she was terminated on account of her disability and because she

        utilized medical leave, as in more specifically spelled out in her Charge of

        Discrimination No. 470-2020-01928, which is attached hereto and made apart hereof

        as Exhibit A. The Equal Employment Opportunity Commission’s Dismissal and

        Notice of Rights is attached hereto as Exhibit B, and this Complaint has been filed

        within ninety (90) days after receipt thereof.

     2. The Defendant is Schneider Electric USA, Inc., is a corporation authorized to do

        business in the State of Indiana and does so at 6 Commercial Road, Huntington,

        Indiana 46750. “Schneider’s” registered agent is Corporation Service Company 135

        North Pennsylvania Street, Suite 1610, Indianapolis, Indiana 46204. Schneider is an

        “employer” for purposes of the American’s With Disabilities Act of 1990, 42 U.S.C.

        § 12111 et seq. (“ADA”), as subsequently amended, as well as the Family Medical
USDC IN/ND case 1:20-cv-00375-HAB-SLC document 1 filed 10/26/20 page 2 of 3


        Leave Act of 1993, 29 U.S.C. § 2601 et seq. (“FMLA”), as amended.

     3. Plaintiff contends that she was discriminated against on the basis of her disability

        (substantial impairments to her everyday life activities, walking, bending, lifting -- all

        from a failed back surgery, culminating in a surgically implanted stimulator and

        intense pain).

     4. Plaintiff attempted to get medical leave under the FMLA by utilizing Defendant’s

        third-party FMLA processor, Reed Group.

     5. Plaintiff attempted to engage in the interactive process so as to obtain the reasonable

        accommodation of getting time off work so that she could rehabilitate and return to

        work.

     6. However, Defendant maintained that it never received Plaintiff’s doctor’s slip for the

        medical leave for December 30, 2019 through January 2, 2020, and Defendant

        insisted that a three (3) day leave could not be used with holidays, and therefore, her

        FMLA leave was not accepted, and Plaintiff was terminated, even though she was

        never told that she could not use leave over a three (3) day holiday.

     7. Plaintiff was terminated on or about January 29, 2020, because Plaintiff’s request for

        medical leave was not approved. The Reed Group told Plaintiff on or about February

        25, 2020 that they had accepted her leave request and that Schneider could have

        elected to accept the leave, but instead Schneider had rejected her medical leave.

     8. Schneider did not give Plaintiff time to cure any defects in her request for medical

        leave, contrary to the FMLA regulations. Instead, Defendant denied Plaintiff the

        request for reasonable accommodations under the ADA, retaliated against the

        Plaintiff for engaging in the interactive process and requesting accommodations under
USDC IN/ND case 1:20-cv-00375-HAB-SLC document 1 filed 10/26/20 page 3 of 3


            the ADA, and retaliated against the Plaintiff and interfered with her job for asking for

            medical leave under the FMLA.

        9. The actions of the Defendant were intentional and in reckless disregard of Plaintiff’s

            federally protected civil rights under the ADA and the FMLA.

        10. Defendant’s discriminatory and retaliatory termination of the Plaintiff caused Plaintiff

            to lose her job and job-related benefits including income. Plaintiff also experienced

            humiliation, embarrassment, inconvenience, financial distress, mental anguish,

            emotional distress, and other damages and injuries for which Plaintiff seeks

            compensatory damages. Plaintiff seeks punitive damages and liquidated damages.

        WHEREFORE, the Plaintiff prays for judgment against the Defendant, for backpay, front

        pay, compensatory damages, punitive damages, liquidated damages, reasonable attorney

        fees and costs, and all other just and proper relief in the premises.

                                         JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury in this action.

                                                       Respectfully submitted,

                                                       CHRISTOPHER C. MYERS & ASSOCIATES



                                                       /s/ Christopher C. Myers
                                                       Christopher C. Myers, #10043-02
                                                       809 South Calhoun Street, Suite 400
                                                       Fort Wayne, IN 46802
                                                       Telephone:     (260) 424-0600
                                                       Facsimile:     (260) 424-0712
                                                       E-mail: cmyers@myers-law.com
                                                       Attorney for Plaintiff
